 

Exhibit 10.2

 



AMENDED AND RESTATED REVOLVING NOTE

 



$7,000,000

Minneapolis, Minnesota
April 17, 2019

 

FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC., a Minnesota corporation, and HEARING HELP EXPRESS,
INC., an Illinois corporation (each, a “Borrower"; collectively, the
“Borrowers"), hereby JOINTLY AND SEVERALLY promise to pay to the order of CIBC
BANK USA (formerly known as The PrivateBank and Trust Company) (the “Bank"), the
principal sum of SEVEN MILLION AND NO/100 DOLLARS ($7,000,000), or if less, the
then aggregate unpaid principal amount of the Revolving Loans as may be borrowed
by the Borrowers (or any of them) under the Loan Agreement (as hereinafter
defined). The actual amount due and owing from time to time hereunder shall be
evidenced by Bank’s records of receipts and disbursements with respect to the
Revolving Loans, which shall, absent manifest error, be conclusive evidence of
such amount.

 

Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.

 

All payments of principal and interest under this Amended and Restated Revolving
Note (the “Note") shall be made in lawful money of the United States of America
in immediately available funds at the Bank’s office at 50 South 6th Street,
Suite 1415, Minneapolis, MN 55402, or at such other place as may be designated
by the Bank to the Borrowers in writing.

 

This Note is the Revolving Note referred to in, and evidences indebtedness
incurred under, a Loan and Security Agreement dated as of August 13, 2009 (as
previously amended, as further amended on or about the date hereof and as the
same may be hereafter further amended, modified or supplemented from time to
time, the “Loan Agreement"), among the Borrowers and the Bank, to which Loan
Agreement reference is made for a statement of the terms and provisions thereof,
including those under which the Borrowers are permitted and required to make
prepayments and repayments of principal of such indebtedness and under which
such indebtedness may be declared to be immediately due and payable. Capitalized
terms used here and not otherwise defined herein have the meanings ascribed to
them in the Loan Agreement.

 

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

 

This Note is made under and governed by the internal laws of the State of
Minnesota.

 

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Amended and Restated
Revolving Note, dated July 23, 2018, made payable jointly and severally by the
Borrowers to the order of the Bank in the original principal amount of
$11,000,000.00.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

 



INTRICON CORPORATION,



a Pennsylvania corporation



    By: /s/ Scott Longval   Name: Scott Longval Title: Chief Financial Officer



 



INTRICON, INC.,



a Minnesota corporation



    By: /s/ Scott Longval   Name: Scott Longval Title: Chief Financial Officer

 



HEARING HELP EXPRESS, INC.,



an Illinois corporation



    By: /s/ Scott Longval   Name: Scott Longval Title: CFO

 

[Amended and Restated Revolving Note] 

 





